SEAMAN, Circuit Judge
(after stating the facts as above). The patent in suit, No. 789,433, is for an improvement in so-called “binding-posts” or circuit terminals, particularly adapted for use in electric meters. The post consists of several parts which are assembled for use in the meter, fitted into an opening in the meter-casing, and screwed together for receiving and connecting wires in an electric circuit, and novelty is neither disclosed nor claimed in means or function, unless a new and patentable combination appears of the several elements, each well known in the art, constituting the binding-post. Its function as described, for a circuit terminal, was fundamental in the structure of electric meters and analogous provisions for electrical connection, and exemplifications in the art are needless. In the light of the prior art, supplemented by the appellant’s disclaimer (filed October 20, 1906), we believe both claims in suit to be without patentable novelty in the combination set forth.
The history of the application for this patent — shown by the “File Wrapper and Contents” in evidence — is instructive. It was filed October 10, 1902, with three original claims, which were rejected December 9, 1902, on reference to prior patents, Nos. 498,407, 371,161 and 668,300. Amendments were made and two more claims inserted December 8, 1903, and all claims rejected February 9, 1904, on reference to prior patents. Nos. 498,407 and l>03,427. Claim 6 was then added, and on reconsideration all claims were allowed and patent issued. Neither of the patents hereinafter mentioned is 'included in these references, and counsel for the applicant contended for this distinction in means and purpose over the prior art as cited:
“The construction shown by applicant is intended for use in electric meters, the object of the invention being to provide a suitable binding-post arranged *418so that a conductor passing through an aperture formed in the meter-casing may be secured to the binding-post by means accessible only from the interior of thft casing, the object being, of course, to prevent tampering with the meter connections by unauthorized persons. In order to obtain the results desired the applicant designed the construction shown in the drawings. This construction is simple and reliable, and has been used on many, thousand meters.”
It may justly be inferred, therefore, that the ultimate allowance was predicated on the vie-w thus stated and the further contention, that “clear and distinct patentable differences over the prior art” arise in the patentee’s device.
Whether means and function so referred to are included in the above-mentioned disclaimer, as appellee contends, needs no determination in our view of the effect of other prior devices of the art, in evidence, namely, Scheeffer’s patent, No. 622,639, for “electric meter,” April 4, 1899, and Badeau’s patent, No. 651,063, for “insulated contact or terminal for electric circuits,” June 5, 1900. The Scheeffer patent (owned by the appellee) shows an “insulated leading-in plug” (so-called) “situated in the meter-casing to receive the line conductors,” which' is substantially identical with the King binding-post, in structure, location and functions, differing only in the means of attachment for (a) the hushing to the casing aperture and (b) the hollow post to the bushing ■ — each by “a tight fit,” instead of the nut and screw attachment of the King patent — while screws are alike inserted within the casing to hold bushing and post together. This device, as described in the patent, makes “a closure- for the meter that is practically hermetic,” and all means for securing the conductor to the post are located within the casing — alike with the King device inaccessible from without. In the Badeau patent a binding-post is exhibited, “particularly designed for service in connection with switchboards — an analogous use — with its post in the combination, not only substantially identical with King’s post, but having like screw attachments for insulating bushing, nut, insulating-washer, and hollow post. Thus the combination of King is plainly anticipated by Badeau for like purpose, and we believe no invention'was involved in the King adaptation, even if it be assumed that his combination were otherwise patentable in the light of Scheeffer’s disclosure.
We are of opinion, therefore, that the appellant’s bill was rightly dismissed for want of equity, and the decree appealed from is affirmed.